                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                             8                                 UNITED STATES DISTRICT COURT
                                                                                                    DISTRICT OF NEVADA
                                                             9   BANK OF AMERICA, N.A., AS SUCCESSOR
                                                                 BY MERGER TO BAC HOME LOANS                         Case No.: 3:17-cv-00049-MMD-WGC
                                                            10
                                                                 SERVICING, LP, FKA COUNTRYWIDE
                                                                                                                     STIPULATION FOR ORDER FOR
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   HOME LOANS SERVICING, LP,
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                     EXTENSION OF TIME TO OPPOSE
                                                                                                                     DANIEL AND DIANA HALLS' MOTION
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                               Plaintiff,            FOR SUMMARY JUDGMENT
AKERMAN LLP




                                                            13   vs.
                                                            14
                                                                 RAINBOW        BEND      HOMEOWNERS
                                                            15   ASSOCIATION; PHIL FRINK & ASSOCIATES,
                                                                 INC.; DANIEL HALL; AND DIANA HALL,
                                                            16
                                                                                               Defendants.
                                                            17
                                                                        Plaintiff Bank of America, N.A. successor by merger to BAC Home Loans Servicing, LP fka
                                                            18
                                                                 Countrywide Home Loans Servicing, LP (BANA) and defendants Diana Hall and Daniel Hall (the
                                                            19
                                                                 Halls), submit this stipulation to extend BANA's deadline to oppose the Halls' summary judgment by
                                                            20
                                                                 two weeks—to March 21, 2019.
                                                            21
                                                                 ...
                                                            22
                                                                 . ..
                                                            23
                                                                 ...
                                                            24
                                                                 ...
                                                            25
                                                                 ...
                                                            26
                                                                 ...
                                                            27
                                                                 ...
                                                            28

                                                                                                                 1
                                                             1          The current deadline is March 7, 2019, 21 days after the summary judgment motion was filed

                                                             2   on February 14. (See ECF No. 53.) The continuance is requested because BANA's counsel is

                                                             3   currently drafting briefs in numerous cases and needs additional time to respond adequately to the

                                                             4   arguments in the motion. This is the first request for an extension and is not made for purposes of

                                                             5   undue delay.

                                                             6

                                                             7   Dated the 6th day of March, 2019.                Dated the 6th day of March, 2019.
                                                             8   AKERMAN LLP                                      LIPSON NEILSON P.C.
                                                             9
                                                                 /s/ Tenesa S. Powell                              /s/ Peter E. Dunkley
                                                            10   MELANIE D. MORGAN, ESQ.                          KALEB D. ANDERSON, ESQ.
                                                                 Nevada Bar No. 8215                              Nevada Bar No. 7582
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 TENESA S. POWELL, ESQ.                           PETER E. DUNKLEY, ESQ.
                                                                 Nevada Bar No. 12488                             Nevada Bar No. 11110
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                 1635 Village Center Circle, Suite 200            9900 Covington Cross Drive, Suite 120
                                                                 Las Vegas, NV 89144
AKERMAN LLP




                                                                                                                  Las Vegas, Nevada 89144
                                                            13
                                                                 Attorneys for Plaintiff Bank of America, N.A.    Attorneys for Defendants Daniel Hall and Diana
                                                            14                                                    Hall
                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24                                                       IT IS SO ORDERED.

                                                            25
                                                                                                                     ______________________________________
                                                            26                                                       UNITED STATES DISTRICT JUDGE
                                                                                                                            March 7, 2019
                                                                                                                     DATED:_______________________________
                                                            27

                                                            28

                                                                                                                 2
